Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Application status
Claims 1-8, 10, 12-28, 129, 132, 198 and 216-221 are pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, 10, 12-27 and 216-221, drawn to a high-throughput (HTP) method of genomic engineering to evolve a Saccharopolyspora sp. microbe to acquire a desired phenotype, comprising: a) perturbing the genomes of an initial plurality of Saccharopolyspora microbes having the same genomic strain background, to thereby create an initial HTP genetic design Saccharopolyspora strain library comprising individual Saccharopolyspora strains with unique genetic variations; b) screening and selecting individual Saccharopolyspora strains of the initial HTP genetic design Saccharopolyspora strain library of step (a) for the desired phenotype; c) providing a subsequent plurality of Saccharopolyspora microbes that each comprise a unique combination of genetic variations, said genetic variations selected from the genetic variations present in at least two individual Saccharopolyspora strains screened in the preceding step, to thereby create a subsequent HTP genetic design Saccharopolyspora strain library; d) screening and selecting individual Saccharopolyspora strains of the subsequent HTP genetic design Saccharopolyspora strain library for the desired phenotype; and e) repeating steps (c)-(d) one or more times, in a linear or non-linear fashion, until a Saccharopolyspora microbe has acquired the desired phenotype, wherein each subsequent iteration creates a new HTP genetic design Saccharopolyspora strain library comprising individual Saccharopolyspora strains harboring unique genetic variations that are a combination of genetic variations selected from amongst at least two individual Saccharopolyspora strains of a preceding HTP genetic design Saccharopolyspora strain library.
Group II, claim 28, drawn to a method for generating a SNP swap Saccharopolyspora strain library, comprising the steps of: a) providing a reference Saccharopolyspora strain and a second Saccharopolyspora strain, wherein the second Saccharopolyspora strain comprises a plurality of identified genetic variations selected from single nucleotide polymorphisms, DNA insertions, and DNA deletions, which are not present in the reference Saccharopolyspora strain; and b) perturbing the genome of either the reference Saccharopolyspora strain, or the second Saccharopolyspora strain, to thereby create an initial SNP swap Saccharopolyspora strain library comprising a plurality of individual Saccharopolyspora strains with unique genetic variations found within each strain of said plurality of individual Saccharopolyspora strains, wherein each of said unique genetic variations corresponds to a single genetic variation selected from the plurality of identified genetic variations between the reference Saccharopolyspora strain and the second Saccharopolyspora strain.

Group III, claim 129, drawn to a Saccharopolyspora host cell comprising a) a promoter operably linked to an endogenous gene of the host cell, wherein the promoter is heterologous to the endogenous gene, wherein the promoter has a sequence selected from the group consisting of SEQ ID Nos. 1 - 69 b) a terminator linked to an endogenous gene of the host cell, wherein the terminator is heterologous to the endogenous gene, wherein the promoter has a sequence selected from the group consisting of SEQ ID Nos. 70-80; c) a ribosomal binding site operably linked to an endogenous gene of the host cell, wherein the ribosomal binding site is heterologous to the endogenous gene, wherein the ribosomal binding site has a sequence selected from the group consisting of SEQ ID Nos.

Group IV, claim 132, drawn to a Saccharopolyspora strain library, wherein each Saccharopolyspora strain in the library comprises: a) a promoter operably linked to an endogenous gene of the host cell, wherein the promoter is heterologous to the endogenous gene, wherein the promoter has a sequence selected from the group consisting of SEQ ID Nos. 1 - 69 b) a terminator linked to an endogenous gene of the host cell, wherein the terminator is heterologous to the endogenous gene, wherein the terminator has a sequence selected from the group consisting of SEQ ID Nos. 70-80; c) a ribosomal binding site operably linked to an endogenous gene of the host cell, wherein the ribosomal binding site is heterologous to the endogenous gene, wherein the ribosomal binding site has a sequence selected from the group consisting of SEQ ID Nos.

Group V, claim 198, drawn to a method of targeted genomic editing in a Saccharopolyspora strain, resulting in a scarless Saccharopolyspora strain containing a genetic variation at a targeted genomic locus, comprising: 
a) introducing a plasmid into a Saccharopolyspora strain, said plasmid comprising:  
a selection maker,
a counterselection marker,
a DNA fragment containing a genetic variation to be integrated into the  Saccharopolyspora genome at a target locus, said DNA fragment having homology arms to the target genomic locus flanking the desired genetic variation, and 
plasmid backbone sequence;  9Application No.: 16/620,203Docket No.: ZYMR-013/01US 327574-2186 
b) selecting for a Saccharopolyspora strain that has undergone an initial homologous recombination and has the genetic variation integrated into the target locus based on the presence of the selection marker in the genome; and 
c) selecting for a Saccharopolyspora strain that has the genetic variation integrated into the target locus, but has undergone an additional homologous recombination that loops-out the plasmid backbone, based on the absence of the counterselection marker, wherein said targeted genomic locus may comprise any region of the Saccharopolyspora genome, including genomic regions that do not contain repeating segments of encoding DNA modules.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of a high-throughput (HTP) method of genomic engineering to evolve a Saccharopolyspora sp. microbe to acquire a desired phenotype, comprising: a) perturbing the genomes of an initial plurality of Saccharopolyspora microbes having the same genomic strain background, to thereby create an initial HTP genetic design Saccharopolyspora strain library comprising individual Saccharopolyspora strains with unique genetic variations; b) screening and selecting individual Saccharopolyspora strains of the initial HTP genetic design Saccharopolyspora strain library of step (a) for the desired phenotype; c) providing a subsequent plurality of Saccharopolyspora microbes that each comprise a unique combination of genetic variations, said genetic variations selected from the genetic variations present in at least two individual Saccharopolyspora strains screened in the preceding step, to thereby create a subsequent HTP genetic design Saccharopolyspora strain library; d) screening and selecting individual Saccharopolyspora strains of the subsequent HTP genetic design Saccharopolyspora strain library for the desired phenotype; and e) repeating steps (c)-(d) one or more times, in a linear or non-linear fashion, until a Saccharopolyspora microbe has acquired the desired phenotype, wherein each subsequent iteration creates a new HTP genetic design Saccharopolyspora strain library comprising individual Saccharopolyspora strains harboring unique genetic variations that are a combination of genetic variations selected from amongst at least two individual Saccharopolyspora strains of a preceding HTP genetic design Saccharopolyspora strain library, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jin et al. ("Enhanced production of spinosad in Saccharopolyspora spinosa by genome shuffling.", APPLIED BIOCHEMISTRY AND BIOTECHNOLOGY DEC 2009, vol. 159, no. 3, December 2009 (2009-12), pages 655-663, see IDS).  Jin et al. teach an enhanced production of spinosad in Saccharopolyspora spinosa by genome shuffling. Ten strains with subtle improvements in spinosad production were obtained from the populations generated by the mutation with nitrosoguanidine and ultraviolet irradiation, and then they were subjected for recursive protoplast fusion.  After four rounds of genome shuffling, a high yielding strain, designated as S. spinosa 4-7, was successfully isolated. Its production reached 547 mg/L, which was increased by 200.55% and 436.27% in comparison with that of the highest parent strain and the original strain, respectively. The subculture experiments indicated that the high producer of S. spinosa 4-7 was stable. Spinosad fermentation experiments by S. spinosa 4-7 were carried out in a 5-L fermentor, and its production of Spinosad reached 428 mg/L after 168 h of fermentation (see abstract), which meets the limitation of claim 1, and thus, the shared technical feature of the groups is not a “special technical feature”, unity of invention between the groups does not exist.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on Mon-Fri 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656